DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A, readable to claim 1-12, and 14, in the reply filed on 8/25/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the plurality of external signal input wiring lines overlapping the first slit includes a wiring line used to input an external signal to the gate driver” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
All the drawings in the specification such as Fig. 2b show the first slit SL1 between the lead wiring lines TWn-1 and the external signal input wiring lines TMm, but the external signal input wiring lines does not overlap with the slit.  Other embodiments also suffer the same deficiency.  So the drawing does not show this limitation.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the wiring line is a plurality of inspection wiring lines, the plurality of lead wiring lines, and the plurality of external signal input wiring lines” in line 5-6 of the claim.  First, the wiring line is defined to be a single wire while the above limitation attempts to equate this single wire to many different wiring lines.  So it is unclear whether the wiring line is one of the plurality of inspection wiring lines, the plurality of lead wiring lines, and the plurality of external signal input wiring lines or all of the above.  For the purpose of examination, it is interpreted as all of the above.  That is, the “wiring line” is a set of the plurality of inspection wiring lines, the plurality of lead wiring lines, and the plurality of external signal input wiring lines.  
Claim 8 recites “the plurality of external signal input wiring lines overlapping the first slit includes a wiring line used to input an external signal to the gate driver” in lines 4-5.  Claim 1 requires that the first slit “overlapping a region between the plurality of input terminals of the driving chip and the plurality of output terminals of the driving chip” (last 2 lines of the claim 1).  This region between the input and output terminals of the driving chip is not the same as the region of the external signal input wiring lines.  So it is unclear how the first slit can be overlapping both regions defined in claim 1 and claim 8.  For the purpose of examination, it is interpreted that only the limitation of claim 1 is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Toribatake (US 2018/0212168 A1) in view of Park et al. (US 2015/0036300 A1), Watanabe et al. (JP 2003/255849 A) (for purpose of compact prosecution, a machine generated English translation has been used and referred to as Watanabe), and Satoh (US 7787097 B2).
Regarding claim 1, Toribatake teaches a display device (device in Figs. 1-8 of Toribatake ) comprising: 
a resin layer (resin substrate 14); 
a film substrate (back film 58-60) bonded to one surface (back surface of resin substrate 14) of the resin layer; 
a display region (DA in Fig. 1) provided on another surface (top surface of 14) of the resin layer opposite to the one surface of the resin layer; and 
a frame region (region surrounding the display region DA as shown in Fig. 1 including middle area MA and second area A2) provided around the display region, wherein, in the frame region, a plurality of external signal input wiring lines (wiring lines from the driving chip 10 to the flexible printed substrate 12 are implicit), a driving chip (10 in Fig. 1) including a plurality of input terminals (input terminals of the chip 10) and a plurality of output terminals (output terminals of the chip 10), and a plurality of lead wiring lines (the wiring lines connecting the driving chip 10 to the pixels in the display area are inherent features of the device) extending from the display region are provided.  
But Toribatake does not teach that the film substrate is bonded to the one surface of the resin layer by using an adhesive layer, and that the display device comprising: each of the plurality of input terminals of the driving chip is disposed on a corresponding one of the plurality of external signal input wiring lines and is electrically connected to the corresponding one of the plurality of external signal input wiring lines by using an anisotropic conductive material, each of the plurality of output terminals of the driving chip is disposed on a corresponding one of the plurality of lead wiring lines and is electrically connected to the corresponding one of the plurality of lead wiring lines by using the anisotropic conductive material, in the film substrate, a first slit being formed by removing thickness of the film substrate is formed, and in the film substrate, the first slit is formed in at least a part of a region overlapping a region between the plurality of input terminals of the driving chip and the plurality of output terminals of the driving chip.
Watanabe teaches a display device (Figs. 1-2 of Watanabe).  The device comprises: a plurality of external signal input wiring lines (41), a driving chip (40) including a plurality of input terminals (right bump electrode 40b in Fig. 2 of Watanabe) and a plurality of output terminals (left bump electrodes 40b in Fig. 2), and a plurality of lead wiring lines (42 in Fig. 1) extending from the display region (3); each of the plurality of input terminals of the driving chip is disposed on a corresponding one of the plurality of external signal input wiring lines and is electrically connected to the corresponding one of the plurality of external signal input wiring lines by using an anisotropic conductive material (46 which includes conductive particles 45 in Fig. 2 of Watanabe), each of the plurality of output terminals of the driving chip is disposed on a corresponding one of the plurality of lead wiring lines and is electrically connected to the corresponding one of the plurality of lead wiring lines by using the anisotropic conductive material (46). 
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the anisotropic conductive material (46 of Watanabe) to connect the driving chip’s input/output terminals to their corresponding wiring lines in order to suppressed short circuit problem between the driving chip and the wiring lines (see [0037] of Watanabe).
But Toribatake in view of Watanabe does not teach that the film substrate is bonded to the one surface of the resin layer by using an adhesive layer, and that the display device comprising: in the film substrate, a first slit being formed by removing thickness of the film substrate is formed, and in the film substrate, the first slit is formed in at least a part of a region overlapping a region between the plurality of input terminals of the driving chip and the plurality of output terminals of the driving chip.
Park teaches a display device (Figs. 2-3 of Park).  A back film (300) is adhere to the backside of the substrate (110 in Fig. 3) by an adhesive (as described in [0059]-[0061] of Park), which as the same area as the back film (see Fig. 4, the adhesive layers 340 and 360 have the same footprint/area as the back film 310).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used an adhesive to the film substrate (back film 58-60) of Toribatake to the resin layer (14) as disclosed by Park.  This is a common and convenient method of bonding with least damage (such as heat damage).  
 But Toribatake-Watanabe-Park does not teach that the display device comprising: in the film substrate, a first slit being formed by removing thickness of the film substrate is formed, and in the film substrate, the first slit is formed in at least a part of a region overlapping a region between the plurality of input terminals of the driving chip and the plurality of output terminals of the driving chip.
Satoh teaches a flexible substrate for display device.  The substrate (1 in Fig. 1B) includes a plurality of support strips (2 in Fig. 1B). These strips have high rigidity and a long belt shape extending in one direction, and the cross section of each strip is a trapezoidal. When the substrate is bent, the strips come together with their sidewalls come into contact with each other and prevent further deformation (see Fig. 2 of Satoh).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the film substrate (60) of Toribatake into trapezoidal strips as disclosed by Satoh in order to allow for some flexibility while preventing too much deformation.
As incorporated, two inclined sidewalls of two adjacent strips form a slit.  Some of these slits would be disposed under the driving chip 10 of Toribatake, and one of these would be between the input and output terminals of the chip and is identified as the first slit.
Regarding claim 2, Toribatake-Watanabe-Park-Satoh teaches all the limitations of the display device according to claim 1, and also teaches wherein in the adhesive layer and the film substrate, the first slit is formed by removing at least a part of thickness of the adhesive layer and the thickness of the film substrate (the claim language of “is formed by removing …” is product-by-process language which does not require that the structure must be formed by the same process as long as the structural details are met.  As such, as shown in Fig. 4 of Park, the adhesive layers 340 and 360 have the same footprint/area as the back film 310 so the gap in the back film also translates to a gap in the adhesive layer.  Consequently, the first slit taught by the combination in claim 1 would extend through the adhesive layer and the film substrate as taught by Park), and the first slit is formed in the adhesive layer and the film substrate in at least a part of a region overlapping a region between the plurality of input terminals of the driving chip and the plurality of output terminals of the driving chip (as combined in claim above).  
Regarding claim 3, Toribatake-Watanabe-Park-Satoh teaches all the limitations of the display device according to claim 1, and also teaches wherein in the film substrate, the first slit is formed between inside of one end portion (upper edge portion of resin substrate 14 above the chip 10 in Fig. 1 of Toribatake) and inside of another end portion (lower edge portion of resin substrate 14 below the chip 10 in Fig. 1 of Toribatake) in a direction (D2 direction in Fig. 1of Toribatake) orthogonal to a direction (D1 direction in Fig. 1of Toribatake) in which the plurality of lead wiring lines extend toward the display region.  
Regarding claim 4, Toribatake-Watanabe-Park-Satoh teaches all the limitations of the display device according to claim 1, and also teaches wherein at least in the film substrate of the adhesive layer and the film substrate, a second slit (the gap between back films 58 and 60 in Fig. 3 of Toribatake) being formed by removing at least a part of the thickness of the film substrate is formed (the language of “being formed…” is product-by-process language which does not require that the structure must be formed by the same process as long as the structural details are met), and the second slit is formed from one end portion (upper edge portion of resin substrate 14 above the chip 10 in Fig. 1 of Toribatake) of the film substrate to another end portion (lower edge portion of resin substrate 14 below the chip 10 in Fig. 1 of Toribatake) of the film substrate in a direction (D2 direction in Fig. 1of Toribatake) orthogonal to a direction (D1 direction in Fig. 1of Toribatake) in which the plurality of lead wiring lines extend toward the display region so that the second slit intersects the plurality of lead wiring lines in plan view (as shown in Fig. 1 and 3 of Toribatake).  
Regarding claim 10, Toribatake-Watanabe-Park-Satoh teaches all the limitations of the display device according to claim 1, and also teaches wherein the first slit is one slit having an island shape (as shown in Fig. 1A-2 of Satoh) being formed by removing thickness of the adhesive layer and the thickness of the film substrate (the claim language of “being formed by removing thickness of the adhesive layer and the film substrate” is product-by-process language which does not require that the structure must be formed by the same process as long as the structural details are met.  As such, the first slit taught by the combination in claim 1 extends through the adhesive layer and the film substrate).  
Regarding claim 11, Toribatake-Watanabe-Park-Satoh teaches all the limitations of the display device according to claim 1, and also teaches wherein the first slit is one slit having an island shape (as shown in Fig. 1A-2 of Satoh) being formed by removing the thickness of the film substrate (the claim language of “being formed by removing the thickness of the film substrate” is product-by-process language which does not require that the structure must be formed by the same process as long as the structural details are met).  
Regarding claim 12, Toribatake-Watanabe-Park-Satoh teaches all the limitations of the display device according to claim 1, and also teaches wherein the first slit is a plurality of slits each having an island shape being formed by removing thickness of the adhesive layer and the thickness of the film substrate (the claim language of “being formed by removing thickness of the adhesive layer and the film substrate” is product-by-process language which does not require that the structure must be formed by the same process as long as the structural details are met.  As such, the first slit taught by the combination in claim 1 extends through the adhesive layer and the film substrate).  
Regarding claim 14, Toribatake-Watanabe-Park-Satoh teaches all the limitations of the display device according to claim 1, and also teaches wherein the first slit is a plurality of slits each having an island shape (as shown in Fig. 1A-2 of Satoh) being formed by removing the thickness of the film substrate (the claim language of “being formed by removing the thickness of the film substrate” is product-by-process language which does not require that the structure must be formed by the same process as long as the structural details are met).  
Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Toribatake in view of Park, Watanabe, and Satoh, as applied to claim 4 above, and further in view of Prushinskiy et al. (US 9274559 B2).
Regarding claim 5, Toribatake-Watanabe-Park-Satoh teaches all the limitations of the display device according to claim 4, and also teaches wherein in the frame region, a plurality of inorganic film layers (as described in [0037] of Toribatake, undercoat layer 18, gate insulating film 26 in Fig. 2 of Toribatake are inorganic layer) are provided between the resin layer and the plurality of lead wiring lines, in the plurality of inorganic film layers.
But Toribatake-Watanabe-Park-Satoh does not teach that the display device further comprising: a third slit being formed by removing at least a part of thickness of the plurality of inorganic film layers is formed, and the third slit is formed in at least a part of the plurality of inorganic film layers overlapping the second slit so that the third slit intersects the plurality of lead wiring lines.  
Prushinskiy teaches a display device on a flexible substrate (Fig. 16 of Prushinskiy).  The display device comprises of a first groove (110) on a lower back film (100) and a second groove (310) on an upper support film (300). The two grooves are corresponding with each other (as shown in Fig. 16 of Prushinskiy).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a third slit (second groove) as according to Prushinskiy in Toribatake’s device in order to decrease the stress of the folding or bending operation (column 10 lines 1-3 of Prushinskiy).
As incorporated, this third slit would be corresponding with the second slit, and thus, would also overlapping the plurality of lead wiring lines.
Claims 6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Toribatake in view of Park, Watanabe, and Satoh, as applied to claim 4 above, and further in view of Nojiri et al. (US 2004/0174183 A1).
Regarding claim 6, Toribatake-Watanabe-Park-Satoh teaches all the limitations of the display device according to claim 1, but does not teach wherein in the frame region, at least one of an element and a wiring line is provided so as to overlap the first slit.  
Nojiri teaches a display device (Fig. 3 of Nojiri).  The device includes a display area (1 in Fig. 3), a peripheral area (area outside of 1) surrounding the display area.  In peripheral area, a gate driver chip (7 in Fig. 3) and a source drive chip (8 in Fig. 1) are located.  The source drive chip is connected to the input terminals for electrical connection to the source of the of transistors (11) are located along an edge of the display device.  The inspection switch circuits (25) and associated wirings are located between the display area and an edge of the device (see Fig. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the inspection circuit in the display device of Toribatake as disclosed by Nojiri in order to decrease cost of the inspection device (see [0008] of Nojiri).
As incorporated, any one of the transistors 26-27 of the inspection circuit 25 of Nojiri are identified as the element in the claim, and a wiring line is any of the gate wirings of these transistors. Since these wiring lines are from the display area to the output terminals, these would overlap with the first slit of Satoh.
Regarding claim 8, Toribatake-Watanabe-Park-Satoh teaches all the limitations of the display device according to claim 1, but does not teach explicitly wherein the driving chip is a source driver, a gate driver is provided on the another surface of the resin layer, and the plurality of external signal input wiring lines overlapping the first slit includes a wiring line used to input an external signal to the gate driver.
Nojiri teaches a display device (Fig. 3 of Nojiri).  The device includes a display area (1 in Fig. 3), a peripheral area (area outside of 1) surrounding the display area.  In peripheral area, a gate driver chip (7 in Fig. 3) and a source drive chip (8 in Fig. 1) are located on top surface of the display substrate.  The source drive chip is connected to the input terminals for electrical connection to the source of the of transistors (11) are located along an edge of the display device.  The inspection switch circuits (25) and associated wirings are located between the display area and an edge of the device (see Fig. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the inspection circuit in the display device of Toribatake as disclosed by Nojiri in order to decrease cost of the inspection device (see [0008] of Nojiri).
As incorporated, it would be obvious that the gate driver chip (7) of Nojiri also receives signals from external circuit to display an image in the display area in conjunction with the source driver chip (8)
Regarding claim 9, Toribatake-Watanabe-Park-Satoh teaches all the limitations of the display device according to claim 8, and also teaches wherein a plurality of transistors are provided in each of the display region and the gate driver (as shown in Fig. 2 of Toribatake, there are transistors in each pixel in the display region.  It is implicit that the gate driver chip 7 has many transistors), but does not teach explicitly that the plurality of transistors provided in the display region and the plurality of transistors provided in the gate driver are formed using a same material.  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed plurality of transistors provided in the display region and the plurality of transistors provided in the gate driver from the same material, such as silicon, in order to simplify manufacturing process.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Toribatake in view of Park, Watanabe, Satoh, and Nojiri as applied to claim 6 above, and further in view of Prushinskiy and Liang et al. (US 2018/0197931 A1).
Regarding claim 7, Toribatake-Watanabe-Park-Satoh-Nojiri teaches all the limitations of the display device according to claim 6, and also teaches
wherein a first electrode layer (gate electrode layer 28 in Fig. 2 of Toribatake), an inorganic film layer (gate insulating layer 26 is inorganic, as stated in [0037] of Toribatake), and a second electrode layer (source/drain electrode layer 22 & 24) are sequentially formed on the another surface of the resin layer in mentioned order (as shown in Fig. 2 of Toribatake), 
the element is a plurality of inspection transistors (as taught in claim 6 above), 
the wiring line is a plurality of inspection wiring lines, the plurality of lead wiring lines, and the plurality of external signal input wiring lines (as interpreted in 112b rejection above, the wiring line is redefined to include all the wiring lines), 
a signal input from one of the plurality of inspection wiring lines is output from at least a part of the plurality of lead wiring lines via a corresponding one of the plurality of inspection transistors (as shown in Fig. 3 of Nojiri, a S/D of the inspection transistor 26/27 is connected the lead wiring line to the source of the pixel transistor 11), and 
the plurality of inspection transistors, a part of the plurality of lead wiring lines, a part of the plurality of inspection wiring lines, and a part of the plurality of external signal input wiring lines overlap the first slit (as shown in Fig. 3 of Nojiri, the collection of inspection transistors, lead wiring lines from the pixel transistors,.. take up the entire peripheral region on one side of the display area.  So this collection would overlap with the first slit).  
But Toribatake-Watanabe-Park-Satoh-Nojiri does not explicitly teach that the first electrode layer and second electrode layer are metal layers, and each of the plurality of inspection wiring lines is formed using the first metal layer, the plurality of external signal input wiring lines and the plurality of lead wiring lines are formed using the second metal layer.
Prushinskiy teaches that the pixel electrodes and other electrodes are made of metal (column 5 lines 27-47 of Prushinskiy).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first and second electrode layers from metal, as disclosed by Prushinskiy, because of high conductivity of metal.
But Toribatake-Watanabe-Park-Satoh-Nojiri does not explicitly teach that each of the plurality of inspection wiring lines is formed using the first metal layer, the plurality of external signal input wiring lines and the plurality of lead wiring lines are formed using the second metal layer.
Liang teaches a display device with a transistor in the display area (121 in Fig. 1) and a transistor in the peripheral area (111).  The gate electrodes of these transistors are made from the same layer ([0110] of Liang).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made each of the plurality of inspection wiring lines (gate wiring of the inspection transistors of Nojiri) from  the first metal layer (i.e. gate electrode metal layer) in order to simplify manufacturing process.
But Toribatake-Watanabe-Park-Satoh-Nojiri-Liang does not explicitly teach that the plurality of external signal input wiring lines and the plurality of lead wiring lines are formed using the second metal layer.
The claim language of “are formed using the second metal layer” is a product-by-process language which does not require that these elements must be made the same process, as long as the structural requirements are met. As such, if the external signal input wiring lines and the plurality of lead wiring lines are made of the same metal and at the same level, then the claim limitation is consider met.  
Since these wiring layers are connected to the same driver chip which has contacts at the same level, it would be obvious that the external signal input wiring lines and the plurality of lead wiring lines are at the same level.  It would also be obvious to form external signal input wiring lines and the plurality of lead wiring lines from the same metal in order to simplify manufacturing process. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822